UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended:October 2, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-50063 MOD-PAC CORP. (Exact Name of Registrant as Specified in its Charter) New York 16-0957153 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1801 Elmwood Avenue, Buffalo, New York (Address of principal executive office) (Zip Code) (716) 873-0640 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] The number of shares outstanding of each class of common stock as of October 2, 2010 was: Common Stock, $0.01 par value 2,757,724 shares Class B Common Stock, $0.01 par value 619,856 shares 1 MOD-PAC CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Balance Sheets October 2, 2010 and December 31, 2009 3 Consolidated Statements of Operations Nine and ThreeMonths Ended October 2, 2010 and October 3, 2009 4 Consolidated Statements of Cash Flows Nine Months Ended October 2, 2010 and October 3, 2009 5 Notes to Consolidated Financial Statements 6-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12-15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements MOD-PAC CORP. CONSOLIDATED BALANCE SHEETS (dollars in thousands) (Unaudited) October 2, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable Allowance for doubtful accounts ) ) Net accounts receivable Inventories Prepaid expenses Total current assets Property, plant and equipment, at cost: Land Buildings and equipment Machinery and equipment Construction in progress Less accumulated depreciation ) ) Net property, plant and equipment Assets held for sale 63 Other assets Total assets $ $ Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued expenses Total current liabilities Long-term debt Other liabilities 25 38 Total liabilities Shareholders' equity: Common stock, $.01 par value, authorized 20,000,000 shares, issued 3,462,392 in 2010, 3,453,863 in 2009 35 35 Class B common stock, $.01 par value, authorized 5,000,000 shares, issued 619,856 in 2010, 628,385 in 2009 6 6 Additional paid-in capital Retained earnings Less treasury stock at cost, 704,668 shares in 2010 and 650,698 in 2009 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to financial statements 3 MOD-PAC CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Nine Months Ended Three Months Ended October 2, October 3, October 2, October 3, Revenue: Net sales $ Rental income Total revenue Costs and expenses: Cost of products sold Selling, general and administrative expenses Net write-down (write-up) of impaired assets - - ) Income (loss) from operations ) Interest expense ) Other income 83 43 11 33 Income (loss) before taxes ) Income tax expense (benefit) 19 ) 4 - Net income (loss) $ $ ) $ $ Income (loss) per share: Basic $ $ ) $ $ Diluted $ $ ) $ $ See accompanying notes to financial statements 4 MOD-PAC CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended October 2, October 3, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts ) 45 Stock option compensation expense Deferred income taxes - ) Net write-down of impaired assets - (Gain) loss on disposal of assets ) 24 Cash flows from changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses ) ) Other liabilities ) 15 Accounts payable ) ) Accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from the sale of assets Proceeds from the cash surrender value of officers' life insurance - Purchase of other assets (5 ) ) Capital expenditures ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Principal payments on long-term debt ) ) Deferred financing fees ) - Purchase of treasury stock ) - Decrease in line of credit - ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to financial statements 5 MOD-PAC CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NINE MONTHS ENDED OCTOBER 2, 2010 (unaudited) 1)Basis of Presentation The Registrant, MOD-PAC CORP., is referred to in this Quarterly Report on Form 10-Q as “MOD-PAC”, "the Company" or in the nominative “we” or the possessive “our.” The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal recurring nature. The results of operations for any interim period are not necessarily indicative of results for the full year. Operating results for the nine-month period ended October 2, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by generally accepted U.S. accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto included in the Company's 2009 annual report on Form 10-K. Revenue is recognized on the accrual basis, which is at the time of shipment of goods or acceptance at the United States Postal Service. The Company has evaluated subsequent events for potential recognition and/or disclosure through the date of issuance of these financial statements. 2)Recent Accounting Pronouncements In February 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("Update") 2010-09, "Subsequent Events ("Topic 855") - Amendments to Certain Recognition and Disclosure Requirements."Update 2010-09 removes the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events.However, the disclosure exemption does not relieve management of an SEC filer from its responsibility to evaluate subsequent events through the date on which financial statements are issued.Update 2010-09 became effective for the Company for the fourth quarter of 2009.The adoption of the provisions of the Update did not have a material impact on the Company's consolidated financial statements. In January 2010, the FASB issued guidance as Accounting Standards Updated (“ASU”) No.2010-06, “Improving Disclosures about Fair Value Measurements,” which amends ASC 820. ASU No.2010-06 amends the ASC to require disclosure of transfers into and out of Level 1 and Level 2 fair value measurements, and also requires more detailed disclosure about the activity within Level 3 fair value measurements. The changes to the ASC as a result of this update are effective for annual and interim reporting periods beginning after December15, 2009 (January 1, 2010 for the Company), except for requirements related to Level 3 disclosures, which are effective for annual and interim reporting periods beginning after December15, 2010 (January 1, 2011 for the Company). This guidance requires new disclosures only, has not impacted on the Company’s Consolidated Financial Statements. 6 3)Product Line Net Sales Product line net sales are as follows: (in thousands) Nine months ended Three months ended October 2, October 3, October 2, October 3, Folding cartons: Custom folding catrons $ Stock packaging Folding cartons sub-total Print services Personalized Specialty print and direct mail - - - Print services sub-total Total $ In the second quarter of 2009, the Company rationalized its product lines and exited the specialty print and direct mail business. 4)Income (Loss) Per Share The following table sets forth the computation of income (loss) per share: (in thousands, except per share data) Nine months ended Three months ended October 2, October 3, October 2, October 3, Net income (loss) $ $ ) $ $ Basic weighted average shares Net effect of diluted stock options - 40 Diluted weighted average shares Basic income (loss) per share $ $ ) $ $ Diluted income (loss) per share $ $ ) $ $ For the three and nine months ended October 2, 2010 and three months ended October 3, 2009, respectively, approximately 396 thousand, 396 thousand and 464 thousand of common shares potentially issuable from the exercise of stock options were excluded from the calculation of diluted earnings per share because the exercise price was greater than the average market price of common stock for the respective period. For the nine months ended October 3, 2009, approximately 616 thousand of common shares potentially issuable from the exercise of stock options were excluded because the impact of all potentially dilutive securities outstanding was anti-dilutive as the Company was in a net loss position. 7 5)Inventories Inventories are stated at the lower of cost or market, cost being determined in accordance with the first-in, first-out method. Inventories are as follows: (in thousands) October 2, December 31, Finished goods $ $ Work in progress Raw material Total inventory $ $ 6)Income Taxes The Company’s effective tax rate for the third quarter and first nine months of 2010 was 0.4% and 1.8%, respectively.Tax expense for the third quarter and first nine months of 2010 related to federal and state minimum taxes as a result of utilization of available net operating loss carry-forwards for which a valuation allowance was primarily recorded. The effective tax rate for the third quarter and first nine months of 2009 was 0% and 3.3%, respectively.These rates were less than the statutory income tax rate, primarily as a result of the Company recording a valuation allowance related to its net operating loss carry-forward.The valuation allowance was recorded due to the uncertainty with respect to utilizing this deferred tax asset in the future associated with the net operating loss carry-forward based on the trend of operating losses. The Company's continuing practice is not to recognize interest and/or penalties related to income tax matters in income tax expense. As of October 2, 2010, the Company had no amounts accrued related to uncertain tax positions. The tax years 2007, 2008, and 2009 remain open to examination by the major taxing jurisdictions to which the Company is subject. 7)Stock-Based Compensation MOD-PAC CORP. established a Stock Option Plan that authorized the issuance of 800,000 shares of Common Stock for the purpose of attracting and retaining executive officers and key employees, and to align management’s interests with those of the shareholders of MOD-PAC CORP.The options must be exercised no more than ten years from the grant date and vest over up to a five-year period.The exercise price for the options is equal to the fair market value of the common stock at the date of grant. MOD-PAC CORP. established the Director’s Stock Option Plan that authorized the issuance of 200,000 shares of Common Stock for the purpose of attracting and retaining the services of experienced and knowledgeable outside directors, and to align their interest with those of its shareholders.The options must be exercised no more than ten years from the grant date and vest after six months.The exercise price for the options is equal to the fair market value at the date of grant. The Company uses a straight-line method of attributing the value of stock-based compensation expense, subject to minimum levels of expense, based on vesting.Stock compensation expense recognized during the period is based on the value of the portion of shared-based payment awards that is ultimately expected to vest during the period. 8 The fair value of stock options granted was estimated on the date of grant using the Black-Scholes option-pricing model.The weighted average fair value of the options was $4.12 and $1.08 for options granted during the nine months ended October 2, 2010 and October 3, 2009, respectively.The following table provides the range of assumptions used to value stock options granted during the nine months ended October 2, 2010 and October 3, 2009. Nine Months Ended October 2, October 3, Expected volatility 82
